Citation Nr: 0531206	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  02-14 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a disability manifested 
in all joints, including neuropathy, rheumatoid arthritis, 
and degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The claimant had active service from July 1982 to September 
1983, and active duty from March 26 to June 4, 1993, with 
additional, unspecified periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA).

This appeal is from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board of Veterans' Appeals (Board) remanded this case in 
November 2003 to obtain service personnel information 
identifying the claimant's exact dates of ACDUTRA and 
INACDUTRA.  VA's actions to date, though extensive, are 
incomplete.  Obtaining National Guard personnel records 
presents unusual challenges, especially in this case where 
the claimant served in the National Guard in two states.

The claimant's legal standing as a veteran is dependent upon 
confirmation of the dates of ACDUTRA and INACDUTRA.  See 
38 U.S.C.A. §§ 101(2), (16), (21), (22), (23), (24) (West 
2002) (definitions, respectively, of the terms "veteran," 
"service-connected," "active duty,' "active duty for 
training," "inactive duty training," and "active military, 
naval, or air service").  Disability compensation is only 
payable to veterans, 38 U.S.C.A. §§ 1110, 1131 (West 2002).

The claimant cannot establish entitlement to VA disability 
compensation without first establishing that he is a veteran 
as respects the conditions for which he seeks compensation.  
He cannot establish that he is a veteran without verification 
of his duty status during his membership in the National 
Guard, or at least at those time that include the several 
dates or periods he has alleged as the time of his disabling 
injury or injuries.

An ex-National Guard member is only a veteran as to those 
periods of ACDUTRA during which he or she was disabled . . . 
from a disease or injury incurred or aggravated in line of 
duty, or as to any period of INACDUTRA during which he or she 
was disabled or died from an injury incurred or aggravated in 
the line of duty," or from other conditions not at issue in 
this case.  38 U.S.C.A. § 101(24) (West 2002).

The claimant has at different times alleged that his 
disability or disabilities result from injury sustained on 
October 15, 1993, without specification of the date in April 
1993, specifically April 8, 1993, and without specification 
of the date in 1995; an apparently unfiled application for 
Social Security benefits identified the onset of his several 
disabilities as August 15, 1993, without attribution to 
injury or disease during National Guard duty.

In the development thus far, VA has requested the veteran to 
provide the exact dates of his ACDUTRA, INACDUTRA, and any 
other period of active duty while a member of the National 
Guard.  The veteran has not responded.  Nonetheless, this 
information is or should be a matter of federal record, 
consequently, VA has an obligation to pursue it until a 
responsible custodian of such records reports they are 
unavailable, or VA can reasonably conclude that any further 
effort to obtain them would be futile.  38 C.F.R. 
§ 3.159(c)(2), (3) (2005).  

VA has requested the veteran's National Guard personnel 
records from Arizona, where he transferred from the Tennessee 
National Guard in January 1998.  Thus, all of the veteran's 
allegations of when he was injured in the National Guard 
refer to when he was in the Tennessee National Guard.  VA has 
not requested personnel records from the Adjutant General of 
Tennessee.  That step must be taken to reasonably conclude 
that further action to obtain the records would be futile.



Accordingly, the case is REMANDED for the following action:

1.  Request the Adjutant General of 
Tennessee to provide a "detailed from 
23A." showing the veteran's duty status 
throughout his period of membership in 
the Tennessee National Guard.  Inform the 
Adjutant General that the object of the 
request is to document the exact dates 
the claimant was on ACDUTRA, INACDUTRA, 
and any other active duty status, 
including federalized time, during his 
membership in the Tennessee National 
Guard.  Request the Adjutant General to 
respond in the negative if Tennessee 
cannot document the veteran's periods of 
ACDUTRA, INACDUTRA, or other active duty 
while a member of the Tennessee National 
Guard.

2.  Readjudicate the claims at issue.  If 
any claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for 


additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

